May 15, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        NATIONWIDE BANK, Appellant

NO. 14-13-00782-CV                           V.

    HUMBLE PARK PLACE, LTD. AND KENNETH R. HENRY, Appellees
               ________________________________

      Today the Court heard the parties’ joint motion to set aside the default
judgment signed by the court below on March 8, 2013 and remand to the trial court
for rendition of judgment in accordance with the parties’ agreement. Having
considered the motion and found it meritorious, we order the judgment
VACATED AND REMAND the cause to the trial court for rendition of judgment
in accordance with the parties’ agreement.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.